DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 02 September 2021 to the previous Office action dated 03 June 2021 is acknowledged. Pursuant to amendments therein, claims 1-13 and 15-20 are pending in the application.
	The claim objection made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.

Response to Arguments
Applicant’s arguments, see remarks page 6, filed 02 September 2021, with respect to the claim objection and rejections under 35 U.S.C. 112 made in the previous Office action have been fully considered and are persuasive.  The claim objection and rejections under 35 U.S.C. 112 made in the previous Office action have been withdrawn. 

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617